Citation Nr: 0013564	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits at issue in September 1994, 
and the veteran appealed its decision.  He provided testimony 
during a videoconference hearing before the undersigned 
member of the Board of Veterans' Appeals (Board) in April 
2000.


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's currently diagnosed low back 
disability, which was first shown in March 1989, and any 
incident of service origin, including the veteran's claimed 
in-service back injury in 1956.


CONCLUSION OF LAW

The claim for service connection for low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The veteran is claiming entitlement to service connection for 
low back disability.  He contends, in essence, that he 
injured his back in 1956 at Ft. Hood when he was changing a 
tandem wheel on a truck, that he was treated for that injury 
at the time on one occasion at Ft. Hood, that he has had 
continued back symptoms since service and that they are 
related to the back injury which he had in service.   

Except for the veteran's service discharge examination 
report, the veteran's service medical records are 
unavailable, apparently due to a 1973 fire at the National 
Personnel Records Center (NPRC).  Attempts to obtain 
additional treatment records, including a November 1994 
attempt to obtain specifically 1956 service medical record, 
reflecting treatment as alleged above have been unsuccessful.  
The Board is of course aware of the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Hayre v. West, 188 F. 3d 1327 (1999).  In this matter, unlike 
Hayre, VA has made two attempts to retrieve all of the 
relevant service medical records.  There appear to be no 
further medical records beyond those already in the veteran's 
claims folder.  Thus, an additional remand for yet another 
attempt to locate such records would be fruitless.

The veteran alleges, moreover, that he has been treated at 
the Fresno, California VA Medical Center since 1956 for back 
problems.  Attempts to obtain all such VA medical records, 
including attempts to obtain any retired VA medical records 
in February 1997, yielded only VA medical records dating from 
1988.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.


Factual background

On service discharge examination in March 1956, clinically, 
the veteran's lower extremities, feet, spine, and other 
musculoskeletal systems were normal.  

There are no pertinent medical records covering the next 
three decades.

On VA neurology evaluation in March 1989 on referral from the 
mental health clinic in December 1988, the veteran reported a 
history of chronic low back pain and stated that it was 
service-connected.  An assessment was chronic low back pain.  

An April 1989 VA orthopedic consultation report indicates 
that the veteran reported a 36 year history of back trouble.  
X-rays revealed slight narrowing of the L5-S1 intervertebral 
disc space.  

In December 1995, the veteran's wife stated that she had been 
married to him for 36 years, and that he had told her long 
ago that he injured his back in the army.  She remembered 
many times during the time that she had known him that his 
back would act up.

On VA examination in January 1997, the veteran reported a 
history of a low back injury in 1956 with low back pain 
intermittently since that time.  After clinical examination, 
the diagnosis was a history of low back injury with chronic 
low back pain syndrome. 

During the hearing before the undersigned in April 2000, the 
veteran testified that he injured his back in 1956 at Ft. 
Hood, Texas.  He was putting big, heavy (approximately 150 
pound) tandem wheels on a truck, and he felt his back pop.  
They treated him there at the time.  He further testified 
that he felt that his current back disability was related to 
the in-service injury.  


Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Arthritis will be presumed to have been incurred in service 
if it is manifested to a degree of 10 percent within one year 
of discharge from a period of service lasting 90 or more 
days.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 
1187 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis

As noted above, the veteran is seeking service connection for 
low back disability.  In order for his claim to be considered 
to be well grounded, there must be (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of a 
disease or injury in service; and (3) evidence of a nexus 
between the in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The veteran has been diagnosed currently with low back 
disability, as reflected by the March 1989 and later VA 
medical records, so the first prong of the Caluza well 
groundedness test, a current disability, is met.  The second 
prong of Caluza is also met.  The veteran has testified that 
felt his back pop in service in 1956 while lifting tires, and 
that he was treated for it at the time.  As a layperson, he 
is competent to provide this type of evidence as to events 
which a layperson is capable of describing.

The third prong of the Caluza well groundedness test, medical 
nexus evidence, is not met, however.  There is no competent 
medical evidence of record of a nexus between the currently 
diagnosed low back disability and any incident of service 
origin.  None of the health care providers who have 
considered the veteran's history have opined that his current 
low back disability, which is not shown to have been 
diagnosed until March 1989, many years after service, had its 
onset in service or was caused by any incident of service 
origin.  

While the veteran has offered his own medical opinion as to 
nexus to service, e.g., that his current disability 
originated during service or due to the in-service injury 
which has been alleged, his opinion as to nexus to service is 
of no probative value and can not serve to well ground his 
claim.  As a layperson, the veteran is not competent to offer 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993). 

The Board notes that the VA examiner who examined the veteran 
in January 1997 noted a history of low back injury.  It 
appears that the examiner was merely reporting the veteran's 
contentions as to the onset of his back problems and was not 
rendering an opinion as to etiology.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see 
also Sanchez-Benitez v. West, U.S. Vet. App. No. 97-1948 
(December 29, 1999), slip op. at 5 [citing LeShore].  

This case is unlike the situation presented in Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  [In that case, 
the examiner did not merely transcribe the veteran's 
statements, but rather reviewed the record and arrived at a 
medical conclusion based on the evidence.  The examiner's 
opinion thus constituted competent medical nexus evidence.]  
In short, the veteran's contentions as to how his back 
disability started, in whatever form, does not constitute 
medical evidence which is sufficient to make his claim well 
grounded.

The Court held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997) that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuity of symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  Indeed, the 
first medical evidence of a back disability was over three 
decades after the veteran left service.  Moreover, in the 
absence of a medical opinion to the effect that the continued 
symptoms since service were indicative of the present 
disability, the claim fails.  See Voerth v. West, 13 Vet. 
App. 117 (1999).

The Board notes in passing that one year presumptive rule 
pertaining to arthritis is not for application in this case 
because, as discussed above, the claimed back disability was 
not demonstrated for many years after service.

In summary, for the reasons and bases discussed above, the 
Board concludes that a well-grounded claim of entitlement to 
service connection for a low back disability has not been 
presented.  The benefit sought on appeal is accordingly 
denied.

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence 
which would further the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  In this case, VA is not on notice of any 
known and existing evidence which would render the veteran's 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded, such as a competent medical 
opinion from a physician which opines that his current low 
back disability had its onset in or was the result of 
service.

The veteran's representative draws the Board's attention to 
M21-1 provisions and requests that they be followed to 
develop the claim even though it is not well grounded.  
However, there is no duty to assist the veteran in the 
absence of a well-grounded claim.  It has been observed that 
in Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps 
v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997), the Federal Circuit 
Court of Appeals "definitively held that 'there is nothing in 
the text of [38 U.S.C.A] § 5107 to suggest that [] VA has a 
duty to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477, 481 (1999).  It was also noted that 
the claimant's burden to produce evidence to render a claim 
well grounded was a "condition precedent established by 
Congress" that neither VA nor the Court was free to ignore.  
Morton, 12 Vet. App. at 485.

The Court has underscored that if VA volunteers assistance in 
developing facts pertinent to a claim that is not well 
grounded, such action raises "grave questions of due process 
. . . if there is apparent disparate treatment between 
claimants," between those who have met their initial burden 
of presenting a well grounded claim and those who have not.  
See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994).

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present his case, and 
that any error by the RO in the adjudication of the instant 
claim on its merits rather than in consideration of whether 
the claim is well-grounded could not be prejudicial.  
Adjudication of a not well grounded claim on its merits 
constitutes according it more consideration than it is 
entitled.  Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for low back disability is 
denied.




		
	Barry F. Bohan
Member, Board of Veterans' Appeals

 

